UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6569


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANDRE KEBE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:97-cr-00357-DKC-1)


Submitted:    June 12, 2009                 Decided:   July 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Kebe, Appellant Pro Se.       Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre Kebe appeals the district court’s orders denying

Kebe’s 18 U.S.C. § 3582(c)(2) (2006) motion and his motion for

reconsideration.      We   have    reviewed    the   record   and   find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        United States v. Kebe, No. 8:97-cr-

00357-DKC-1 (D. Md. Mar. 16, 2009).           The motion for appointment

of counsel is denied.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument    would    not   aid    the

decisional process.

                                                                    AFFIRMED




                                     2